Citation Nr: 0509128	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

3.  Entitlement to service connection for hypertension.

4.  Eligibility for non-service-connected pension benefits.

5.  Entitlement to service connection for a psychiatric 
disorder to include depression and schizoaffective disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 18, 1970, to 
January 11, 1971.  The Board notes for the record that it 
appears that the veteran attempted to re-enlist in or about 
January 1978; however, following a medical examination in 
February 1978 he was deemed not qualified for service.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The veteran was afforded a Board hearing at the central 
office in January 2005; the transcript is of record.

The issues of entitlement to service connection for a 
psychiatric disorder to include depression and 
schizoaffective disorder, and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for diabetes mellitus; the veteran did not 
initiate an appeal.

2.  Evidence received since the RO's June 1996 decision is 
duplicative of previously considered evidence, or is new to 
the record but does not bear directly and substantially upon 
the question of whether the veteran's diabetes mellitus was 
incurred in or aggravated by service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a June 1996 rating decision, the RO denied service 
connection for a sleep disorder.

4.  Evidence received since the RO's June 1996 decision is 
duplicative of previously considered evidence, or is new to 
the record but does not bear directly and substantially upon 
the question of whether the veteran's sleep disorder was 
incurred in or aggravated by service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  There is no probative medical evidence of hypertension in 
service, or probative evidence of a nexus between the 
veteran's hypertension and his period of active duty service.

6.  The veteran had less than 90 days of active wartime 
service.





CONCLUSIONS OF LAW

1.  The June 1996 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  New and material evidence has not been received since the 
June 1996 denial, and the claim of service connection for 
diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  New and material evidence has not been received since the 
June 1996 denial, and the claim of service connection for a 
sleep disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  The veteran's hypertension was not incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

5.  The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a May 2001 and October 2001 VCAA 
letter.  The letter predated the February 2002 rating 
determination which denied service connection for 
hypertension, a sleep disorder, and diabetes mellitus.  See 
id.  In August 2002 a VCAA letter was issued regarding the 
veteran's claim for non-service connected pension benefits.  
This letter predated the November 2002 rating determination.  
Id.  The RO has generally advised the veteran to submit any 
evidence in support of his claims which he had in his 
possession, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issues being decided on appeal, the evidence of 
record contains the veteran's service medical records, post-
service private medical records, and treatment records from 
the VA Medical Center (VAMC) in East Orange, New Jersey.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains VA examinations 
performed in December 2001.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Diabetes Mellitus

In May 1996 the veteran filed a claim of service connection 
for diabetes mellitus.  On file were the veteran's service 
medical records which were negative for a diagnosis of or 
treatment for diabetes mellitus.  Correspondence dated in 
February 1995 from a private physician, Antal F. Borbely, 
M.D., indicated that the veteran had diabetes.  Additional 
correspondence dated in December 1995 from Norma Hynes, M.D., 
indicated that the veteran was receiving treatment from Dr. 
Stuart Nemsen for diabetes mellitus, type II.  The veteran's 
claim was denied in June 1996.

In September 1999 the veteran filed a claim of service 
connection for high blood sugar which the RO construed as a 
claim to reopen entitlement to service connection for 
diabetes mellitus.  In July 2000 the claim was denied, and 
the veteran was notified of the adverse decision in August 
2000.  In January 2001 the veteran submitted another claim of 
entitlement to service connection for diabetes mellitus.  It 
appears that the RO treated this as another claim to reopen.

The veteran underwent a VA examination in December 2001.  The 
veteran reported a history of diabetes mellitus diagnosed in 
1991.  The examiner diagnosed diabetes mellitus, type 2, on 
insulin.

Treatment records dated April through October 2001, and 
February through August 2002 from the VAMC East Orange 
reflect treatment for diabetes mellitus.  A hospital report 
from Joslin Center for Diabetes dated in August and November 
2000 reflects treatment for diabetes mellitus.  Treatment 
notes from Thomas R. Ortiz, M.D., from June 1998 through 
December 2000 reflect a diagnosis of and treatment for 
diabetes mellitus.  Correspondence dated in June 2004 from a 
VA addictions therapist stated that the veteran was being 
treated for diabetes at the MICA Day Treatment Center.

A February 2002 rating decision continued the previous denial 
of service connection.

At the January 2005 Board hearing, the veteran testified that 
a diagnosis of diabetes mellitus was rendered in 1991.  He 
indicated that prior to 1991 he was not "checked," 
therefore, he did not know he had the disorder.

Sleep disorder

In May 1996, the veteran submitted a claim of service 
connection for sleeplessness.  

The evidence submitted consisted of the veteran's service 
medical records which are negative for a sleep disorder.  
Correspondence dated in February 1995 from Dr. Borbely stated 
that the veteran suffered from a diurnal time reversal which 
meant that he would feel tired during the day and alert at 
night.  During the day he became sluggish and severely 
stressed.  The physician opined that this stress aggravated 
the veteran's diabetes which was poorly controlled.  

The veteran's claim of service connection was denied in June 
1996.

In January 2001 the veteran filed a claim to reopen 
entitlement to service connection for sleeplessness.

A September 2001 treatment record from a mental health 
consultation at the VAMC East Orange, the veteran reported 
"sleep chronically disturbed."  No diagnosis was rendered 
specifically pertaining to his complaints of sleep 
disturbance.

In December 2001 the veteran was afforded a VA neurologic 
examination.  The veteran reported a sleep disorder since he 
was a young adult.  He reported having difficulty falling 
asleep and during the day he experienced excessive 
sleepiness.  At night he experienced nightmares and bad 
dreams.  He reported a kicking behavior at night during the 
dreams.  He also reported a history of alcohol dependence; 
however, hedenied a history of drug addiction.  He gave a 
history of possible PTSD.  He also reported a history of 
diabetes mellitus not controlled, and hypertension.  His 
medications at the time of the examination include Prozac, 
Zocor and fosinopril for hypertension.  The examiner 
diagnosed a sleep disorder, and excessive daytime sleepiness 
to rule out narcolepsy.  It was advised that the veteran 
obtain a sleep study at Lyons VA Hospital, and to confer with 
a sleep disorder specialist at the Lyons VA Clinic.

At the Board hearing, the veteran testified that he had a 
sleep disorder prior to entry into active service.

Hypertension

Service medical records are negative for a diagnosis of 
hypertension.  An October 1970 examination performed for 
induction purposes noted a blood pressure reading of 102/58.  
A service medical treatment record dated in December 1970 
reflects a blood pressure reading of 110/70.  The separation 
examination performed in December 1970 noted a blood pressure 
reading of 120/70.

Treatment records from the Joslin Center for Diabetes dated 
in August and November 2000 reflect a diagnosis of 
hypertension.

Treatment records dated April through October 2001, and 
February through August 2002 from the VAMC East Orange 
reflect a diagnosis of and treatment for hypertension.

At the December 2001 VA examination, the veteran reported a 
history of hypertension diagnosed in 1991.  At the time of 
the examination, the veteran reported taking Zocor and a 
diuretic.  The veteran's blood pressure reading was 130/90.  
Hypertension was diagnosed.

Correspondence dated in June 2004 from the VA addictions 
therapist noted that the veteran was treating for 
hypertension.

At the Board hearing, the veteran testified that prior to 
service he exhibited what he deemed symptoms of hypertension, 
to include loss of balance and a temper.

II.  Laws and Regulations

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In addition, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus or hypertension are manifested to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 
3.309 (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Diabetes Mellitus

In June 1996, the RO denied the veteran's claim of service 
connection for diabetes mellitus.  As the veteran did not 
appeal, the RO's determination is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103.  With regard to the claim 
to reopen in September 1999, a rating decision was issued in 
July 2000 which continued the denial of service connection.  
When the veteran submitted what was construed as another 
claim to reopen in January 2001, this did not constitute such 
a claim as the appeal period remained open.  Consequently, 
the Board views the September 1999 claim as the effective 
date to reopen, and the last final decision was in June 1996.  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
June 1996 RO determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Because new and material evidence has not been submitted, the 
claim of service connection cannot be reopened.

As indicated above, the evidence added to the record since 
the June 1996 RO determination includes post-service medical 
records, a VA examination in December 2001, and Board hearing 
testimony.  Although the post-service medical records 
submitted with the claim to reopen are new, none of the 
evidence submitted bears directly or substantially upon the 
matter under consideration, which is whether the veteran's 
diabetes mellitus is related to his period of active service.  
Based on the medical evidence submitted with the original 
claim of service connection, the earliest distinguishable 
date of diagnosis of diabetes mellitus was in February 1995, 
approximately 24 years after separation from service.  At the 
December 2001 VA examination, the veteran reported a history 
of diabetes mellitus dating back to 1991; however, there are 
no corresponding treatment records.  Notwithstanding this, it 
still constitutes a 20 year gap between separation from 
service and an initial diagnosis.  

The Board has determined that the evidence submitted since 
the final June 1996 RO decision, does not bear directly and 
substantially upon the question of whether the veteran's 
diabetes mellitus is related to service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Board 
concludes that the veteran has not presented new and material 
evidence to reopen his claim of service connection for 
diabetes mellitus.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board's analysis must end here, and the appeal is denied.  

Sleep disorder

In June 1996, the RO denied the veteran's claim of service 
connection for a sleep disorder.  As the veteran did not 
appeal, the RO's determination is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103.  The evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the issuance of the June 1996 RO determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Because new and material evidence has not been submitted, the 
claim of service connection cannot be reopened.

As indicated above, the evidence added to the record since 
the June 1996 RO determination includes post-service medical 
records, a VA examination in December 2001, and testimony at 
the Board hearing.  Although new, none of the evidence 
submitted bears directly or substantially upon the matter 
under consideration, which is whether the veteran's sleep 
disorder is related to his period of active service.  The 
December 2001 VA examination confirms that the veteran does 
in fact have a sleep disorder; however, there is no 
indication from the history provided by the veteran or the 
findings of the examiner that such disorder is etiologically 
related to service.  

The Board has determined that the evidence submitted since 
the final June 1996 RO decision, does not bear directly and 
substantially upon the question of whether the veteran's 
sleep disorder is related to service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Board 
concludes that the veteran has not presented new and material 
evidence to reopen his claim of service connection for a 
sleep disorder.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board's analysis must end here, and the appeal is denied.  

Hypertension

As set forth above, the veteran seeks service connection for 
hypertension.  Although private and VA treatment records note 
a diagnosis of hypertension, there is no medical evidence to 
support that the disability is due to his active service or 
any incident therein.  

Hypertension is among the chronic diseases subject to 
presumptive service connection under the provisions of § 
3.307(a), where a veteran served 90 days or more during a 
period of war.  The veteran's period of service did not 
constitute 90 days, consequently such a presumption would not 
apply to the veteran's claim.  Notwithstanding this, there is 
no medical evidence of record to show that the veteran's 
hypertension was manifested to a compensable degree within 
the one-year presumptive post-service period.

The veteran's service medical records are negative for a 
diagnosis of hypertension.  On separation from service, the 
veteran's blood pressure reading does not evidence 
hypertension.  Medical records reflect a diagnosis of 
hypertension in January 2000; however, the veteran indicated 
at the December 2001 VA examination that a diagnosis was 
rendered in 1991.  Although, there are no medical records to 
support this contention, giving the veteran the benefit of 
the doubt, there is no indication that any such diagnosis is 
related to service.  In any event, this represents an absence 
of a diagnosis for at least 20 years.

The Board has considered the veteran's own lay statements to 
the effect that his hypertension is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service.  Thus, service connection for hypertension is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Non-service connected pension

The veteran seeks non-service-connected pension benefits.  VA 
pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).  Such benefits have a 
number of requirements, including that a veteran must have 
served in the active military, naval, or air service for 90 
days or more during a period of war.  38 C.F.R. § 3.3(a) (3) 
(2004).

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
November 18, 1970 to January 11, 1971.  This does not 
constitute 90 days or more of active service during a period 
of war.  Accordingly, this claim therefore must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for diabetes mellitus, the 
appeal is denied.

As new and material evidence has not been received to reopen 
a claim of service connection for a sleep disorder, the 
appeal is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to non-service connected pension benefits is 
denied.



REMAND

In light of the VCAA, the Board finds that further 
evidentiary development is necessary in this case, as it 
relates to the claims of service connection for a psychiatric 
disorder and PTSD.

Psychiatric disorder to include depression and 
schizoaffective disorder

The veteran's service medical records reflect that he was 
treated for "nerves" during service.

The veteran was afforded a VA examination in September 2002 
and a diagnosis of schizoaffective disorder was rendered.  
The examiner did not provide an opinion regarding etiology.  
The veteran should be afforded another VA examination and the 
examiner should provide an opinion as to whether the 
veteran's schizoaffective disorder is etiologically related 
to service or any incident therein.  38 C.F.R. § 3.159(c)(4) 
(2004).  The Board finds that a "nexus" medical examination 
is necessary.  

PTSD

A diagnosis of PTSD has been rendered; however, at the VA 
examination in December 2001 the examiner did not provide an 
opinion regarding etiology or discuss the veteran's alleged 
stressors as it pertains to the diagnosis.

The veteran is claiming that he has PTSD as a result of being 
subjected to both physical and verbal abuse and sexual 
harassment during basic training.  He has provided a general 
outline of the alleged abuse and harassment in two written 
statements, and his allegations are documented in medical 
records.

An interim progress noted dated in November 2004 from the VA 
indicated that the veteran's presenting problem was PTSD as a 
result of a rape at age 16 and chronic sexual harassment 
during service.  A September 2004 treatment noted the 
veteran's contention that during basic training, it was 
frightening because the trainees were abusive in the barracks 
and he heard and saw a lot of bullying at night.  He reported 
sexual harassment during service.  At another session, the 
veteran reported that he veteran grew up in an abusive family 
and that he struggled with gender identity and sexual 
orientation.  During service, he reported that a tech 
sergeant abused him and frequently harassed him about his 
sexual orientation.  On one occasion the veteran reported 
that he thought the sergeant called him a "faggot."  He 
flipped the sergeant's desk over and was taken to the 
infirmary to see a psychiatrist.  He was given an injection 
of truth serum and was forced to reveal things he did not 
want others to know, including the revelation that he was 
bisexual.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2004).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  As well, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2004).

In this case, however, the RO has failed to comply with the 
above described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran 
to provide more specific details 
regarding his alleged in-service 
stressors, and he should clarify 
whether he was a victim of physical 
assault and/or sexual harassment.  He 
should be asked to provide, as 
specifically as possible, the dates and 
locations of any and all alleged 
stressors and any other information 
pertinent to verification.

2.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran should be asked 
to provide any additional information 
possible regarding personal assaults 
and/or sexual harassment to identify 
alternative sources for supporting 
evidence of such reports.

3.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire, 
statements from the veteran, and all 
medical records.  The summary and all 
associated documents, including a copy of 
this remand, all available service 
records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.  The USASCRUR should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged experiences and 
stressors

4.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination.  
The RO should forward the veteran's 
claims file to the VA examiner who should 
review the entire file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
psychiatric disability related to his 
period of service.  Specifically, the 
examiner must determine whether the 
veteran has PTSD etiologically related to 
service.  The stressor(s) on which any 
diagnosis of PTSD is based should be 
described in detail and all opinions and 
conclusions expressed must be supported 
by a complete rationale in a written 
report.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder to include depression and 
schizoaffective disorder, and PTSD.  If 
the determination of these claims 
remain less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


